DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-22 and 29-31 are objected to because of the following informalities:  
In regards to Claim 16, line 8: the phrase displayed element should read display element
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-25, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth (4021795).
Hollingsworth teaches a can base (Detail 7) configured to guide a strand-shaped fiber material (Title; sliver) in an accommodating space delimited by a peripheral side wall of a sliver can (intend to be used with side wall Detail 6), the can base comprising a display element (Detail 20) that transmits a signal visible through the peripheral side wail (the peripheral wall is not 
In regards to Claim 24, Hollingsworth teaches the display element comprises an illuminant (Detail 20; light), wherein a luminous color or luminosity of the illuminant is changeable (light turns on or off).
In regards to Claim 25, Hollingsworth teaches an electrical power supply for the display element (Column 2, lines 61-65; Detail 28).
In regards to Claims 27 and 28, Hollingsworth teaches a control unit (Claim 1; circuit means) operatively connected to the display element, wherein the control unit is in communication with one or both of an external control system and a sensor (Detail 1), the control unit receiving information from or transmitting information to one or both of the external control system and the sensor regarding the quantify or property of the fiber material located in the sliver can.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of O’Neal et al (10441100).
While Hollingsworth essentially teaches the invention as detailed above, including an electrical power supply, it fails to specifically teach the other types of power supplies which .
Allowable Subject Matter
Claims 16-22 and 29-31 are allowable, pending resolution of the claim objection as detailed above.  
Specifically, Claim 16 is allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the combination of a can base and peripheral side wall, which specifically places the display element inside the sliver can but allows for the display element to be visible through the peripheral side wall.  The closest prior art of record, Hollingsworth, teaches a display element which could perform all of these functions, if a partially transparent wall were provided and the display element were placed inside.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Langen et al (4683619) teaches a sliver can in combination with display elements, Hafner (4213536) teaches a can with partially transparent panels, and Tsai et al (7699490) teaches a structure with a base having a display element and peripheral side walls that are partially transparent, but does not have the structure of a can base as understood in the textile preparation art, which requires the sliver to be on a spring loaded or similar base to feed the sliver at a constant tension and rate.  The prior art must have this structure, or it will not be capable of performing the function of a can base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732